 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) dated this 17th day of April,
2007, by and among CENTRAL WIRELESS, INC., a Utah corporation (“Central
Wireless”), KENNETH W. BRAND, an individual and principal shareholder of Central
Wireless (“Mr. Brand”), SUMMIT MEDICAL TECHNOLOGIES, INC., a New Hampshire
corporation (the “Company”) and the shareholders of the Company listed on
Exhibit A attached hereto (the “Company Shareholders”).
 
RECITALS:
 
WHEREAS, the Company Shareholders own all of the outstanding capital stock of
the Company as set forth in Exhibit A;
 
WHEREAS, the authorized capital stock of the Company consists of Forty Million
(40,000,000) shares of common stock, no par value per share (“Company Common
Stock”), and Twenty Million (20,000,000) shares of preferred stock, no par value
per share (“Company Preferred Stock”), of which Nineteen Million Five Hundred
Thousand One Hundred Sixty (19,500,160) shares of Company Common Stock are
issued and outstanding and Nine Million Seven Hundred Fifty Thousand (9,750,000)
shares of Company Preferred Stock are issued and outstanding (collectively the
“Company Outstanding Stock”);
 
WHEREAS, the shareholders of Central Wireless set forth on the Central Wireless
Shareholder List attached hereto as Exhibit B own all of the outstanding capital
stock of Central Wireless;
 
WHEREAS, the authorized capital stock of Central Wireless consists of Two
Billion (2,000,000,000) shares of common stock, par value $0.001 per share (the
“CWIR Common Stock”), of which One Billion Nine Hundred Fifty-Four Million One
Hundred Ninety-Two Thousand Four Hundred Fifty-One (1,954,192,451) shares are
issued and outstanding, Nine Million Nine Hundred Ninety-Nine Thousand Nine
Hundred (9,999,900) shares of undesignated preferred stock, of which no shares
are issued and outstanding, par value $0.01 per share, and One Hundred (100)
shares of Series A Convertible Preferred Stock, par value $0.01 per share, of
which no shares are issued and outstanding;
 
WHEREAS, the Company Shareholders desire to transfer to Central Wireless
Nineteen Million Five Hundred Thousand One Hundred Sixty (19,500,160) shares of
Company Common Stock, which such shares represent all the issued and outstanding
shares of the Company Common Stock, in exchange for One Hundred (100) shares of
Central Wireless Series A Convertible Preferred Stock, par value $0.01 per
share, which is convertible into that number of shares of CWIR Common Stock
equal to eighty-five percent (85%) of the total issued and outstanding capital
stock of Central Wireless (the “CWIR Exchange Shares”) upon the twentieth (20)
day after the mailing of a Definitive Schedule 14C Information Statement to the
Central Wireless Shareholders pursuant to the terms and conditions set forth
herein; and
 
WHEREAS, Central Wireless and the Company intend that for United States federal
income tax purposes, the transactions contemplated hereby shall qualify as a
tax-free reorganization under Section 368 of the Internal Revenue Code of 1986,
as amended (together with all rules and regulations issued thereunder, the
“Code”) and that this Agreement shall be adopted as a plan of reorganization for
purposes of Section 368 of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
certain other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
 
AGREEMENT:
 
1.
THE SHARE EXCHANGE AND RELATED TRANSACTIONS.

 
1.1. Share Exchange. In accordance with the provisions of this Agreement, the
Utah Revised Statutes (the “URS”) and other applicable law, on the Closing Date
(as defined below), the Escrow Agent (as defined below) shall deliver to Central
Wireless, the Company Common Stock, and in exchange therefore, the Escrow Agent
shall deliver to the Company Shareholders in the denominations set forth
opposite the name of each Company Shareholder on Schedule A attached hereto, the
CWIR Exchange Shares. The share exchange transaction is referred to herein as
the “Share Exchange”. Upon the execution of this Agreement, and as partial
consideration for the CWIR Exchange Shares: (a) the Company shall pay and
discharge the outstanding balances owed to the entities and persons as set forth
on Schedule B and (b) the Company shall issue a secured convertible promissory
note to Mr. Brand in the principal amount of Fifty-Five Thousand Dollars
($55,000) substantially in the form of Exhibit C attached hereto and a warrant
to purchase One Million Three Hundred Nine Thousand Five Hundred Twenty-Four
(1,309,524) shares substantially in the form of Exhibit I attached hereto.
 
1.2  Escrow Closing. Upon the execution of this Agreement, Central Wireless
shall deposit the CWIR Exchange Shares, and the Company Shareholders shall
deposit the Company Common Stock with Gersten Savage LLP, attorneys for the
Company, which shall serve as escrow agent (the “Escrow Agent”) pursuant to and
on the terms set forth in that certain escrow agreement, of even date herewith,
attached hereto as Exhibit D, to release the CWIR Exchange Shares and the
Company Common Stock not earlier than the twentieth (20th) calendar day
following the mailing of a Definitive Schedule 14C Information Statement (the
“Schedule 14C”) with the U.S. Securities and Exchange Commission (the “SEC”).
 
1.3. Closing. The parties to this Agreement shall file Articles of Exchange (as
defined below) pursuant to the URS, cause the Share Exchange to become effective
and consummate the other transactions contemplated by this Agreement (the
“Closing”) on such date which shall be the twentieth (20th) calendar day
following the mailing of the Schedule 14C with the SEC, provided that in no
event shall the Closing occur prior to the satisfaction of the conditions
precedent set forth in Sections 6, 7 and 8 hereof. The date of the Closing is
referred to herein as the “Closing Date”. The Closing shall take place at the
offices of counsel to Central Wireless, or at such other place as may be
mutually agreed upon by the parties. The parties hereto acknowledge and agree
that the Schedule 14C shall be prepared by Gersten Savage LLP. On the Closing
Date: (i) the Escrow Agent shall deliver to Central Wireless the original stock
certificates representing the Company Common Stock, together with stock powers
duly executed in blank; and (ii) the Escrow Agent shall deliver to the Company
Shareholders stock certificates representing the CWIR Exchange Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
1.4. Plan of Exchange; Articles of Share Exchange. Central Wireless and the
Company shall enter into a plan of exchange on the date hereof, substantially in
the form attached hereto as Exhibit E (the “Plan of Exchange”), and, on the
Closing Date, Central Wireless and the Company shall execute the Articles of
Exchange, substantially in the form attached hereto as Exhibit F (the “Articles
of Exchange”). The Articles of Exchange shall be filed with the Secretary of
State of the State of Utah on or shortly after the Closing Date in accordance
with the URS.
 
1.5. Approval of Share Exchange. By execution of this Agreement, the Company
Shareholders hereby ratify, approve and adopt the Share Exchange and the Plan of
Exchange for all purposes under the URS and duplicate laws of the Company’s
state of incorporation. On or before the execution of this Agreement, the
respective Boards of Directors of Central Wireless and the Company shall have
approved this Agreement, the Plan of Exchange and the transactions contemplated
hereby and thereby. On or before the execution of this Agreement, Central
Wireless shall provide to the Company the consent of at least fifty-one percent
(51%) of the shareholders of Central Wireless approving this Agreement and the
transactions contemplated hereby. The parties hereto hereby acknowledge and
agree that an Information Statement on Schedule 14C is required to be filed with
the SEC, and to be mailed to all shareholders of record of Central Wireless, not
less than twenty (20) days prior to Closing, which such Schedule 14C shall,
among other things, set forth the intent of the requisite number of shareholders
of Central Wireless to approve this Agreement and the transactions contemplated
hereby. All parties to this Agreement agree to vote in favor of the Share
Exchange to the extent such party is a holder of shares of CWIR Common Stock on
the record date.
 
1.6. Increase of Authorized Shares; Reverse Stock Split. The parties to this
Agreement acknowledge that as of the date hereof, Central Wireless has an
insufficient number of shares of CWIR Common Stock available to complete the
Share Exchange. The parties hereto acknowledge and agree that Central Wireless
must file a Schedule 14C in order to effect, among other things, an increase of
its authorized shares of CWIR Common Stock to Twenty Billion (20,000,000,000)
shares (“Share Increase”), that such Schedule 14C must be mailed to all
shareholders of record of Central Wireless and that the Closing cannot occur
until such date which is at least twenty (20) calendar days following the date
such Schedule 14C is mailed to the shareholders of Central Wireless. The parties
hereto further acknowledge that such Schedule 14C will include the intent of the
requisite number of shareholders under the URS to approve a proposal for Central
Wireless to undertake a reverse stock split of CWIR Common Stock (the “Reverse
Split”).
 
1.7. Brand Escrow. On the Closing Date, and subject to and in accordance with
the provisions of Section 9 herein, Mr. Brand will cause to be deposited with
the Escrow Agent a certificate or certificates evidencing twenty percent (20%)
of the number of shares of CWIR Common Stock owed by Mr. Brand as of the Closing
Date (the “Brand Escrow Shares”). All such certificates deposited with the
Escrow Agent will be registered in the name of the Escrow Agent as nominee, and
such Escrow Agent will retain such shares in accordance with an escrow agreement
(the “Brand Escrow Agreement”) substantially in the form attached hereto as
Exhibit G. Mr. Brand will beneficially own such Brand Escrow Shares and be
entitled to vote such Brand Escrow Shares. The Brand Escrow Shares will be held
in escrow and will be available to compensate the Company Shareholders for
certain of the damages as provided in Section 9 herein. To the extent that they
are not used for such purpose, the Brand Escrow Shares will be held for twelve
(12) months and will be released on the first anniversary of the Closing Date.
 
 
3

--------------------------------------------------------------------------------

 
 
2.
ADDITIONAL AGREEMENTS.

 
2.1. Access and Inspection, Etc. Each party to this Agreement has allowed and
shall allow the other party and its authorized representatives full access
during normal business hours from and after the date hereof and prior to the
Closing Date to all of its properties, books, contracts, commitments and records
for the purpose of making such investigations as the other party may reasonably
request in connection with the transactions contemplated hereby, and shall cause
the other party to furnish such information concerning its affairs as reasonably
requested. Each party to this Agreement has caused and shall cause its personnel
to assist the other party in making such investigation and shall use his best
efforts to cause its counsel, accountants, and other non-employee
representatives to be reasonably available to the other party for such purposes.
 
2.2. Confidential Treatment of Information. From and after the date hereof, the
parties hereto shall and shall cause their representatives to hold in confidence
all data and information obtained with respect to the other parties or their
business, except such data or information as is published or is a matter of
public record, or as compelled by legal process. In the event this Agreement is
terminated pursuant to Section 10 hereof, each party shall promptly return to
the other(s) any statements, documents, schedules, exhibits or other written
information obtained from them in connection with this Agreement, and shall not
retain any copies thereof.
 
2.3. Public Announcements. After the date hereof and prior to the Closing, none
of the parties hereto shall make any press release, statement to employees or
other disclosure of this Agreement or the transactions contemplated hereby
without the prior written consent of the other parties, except as may be
required by law. Neither the Company, the Company Shareholders, nor Central
Wireless shall make any such disclosure unless each party shall have received
prior notice of the contemplated disclosure and has had adequate time and
opportunity to comment on such disclosure, which shall be satisfactory in form
and content to each party and its counsel.
 
2.4. Securities Law Compliance. The issuance of the CWIR Exchange Shares to the
Company Shareholders hereunder shall not be registered under the Securities Act
of 1933, as amended, by reason of the exemption provided by Section 4(2)
thereof, and such shares may not be further transferred unless such transfer is
registered under applicable securities laws or, in the opinion of counsel of
Central Wireless, such transfer complies with an exemption from such
registration. All certificates evidencing the CWIR Exchange Shares to be issued
to the Company Shareholders shall be legended to reflect the foregoing
restriction.
 
2.5. Best Efforts. Subject to the terms and conditions provided in this
Agreement, each of the parties shall use its best efforts in good faith to take
or cause to be taken as promptly as practicable all reasonable actions that are
within its power to cause to be fulfilled those conditions precedent to its
obligations or the obligations of the other parties to consummate the
transactions contemplated by this Agreement that are dependent upon its actions.
 
2.6. Further Assurances. The parties shall deliver any and all other instruments
or documents required to be delivered pursuant to, or necessary or proper in
order to give effect to, the provisions of this Agreement, including, without
limitation, all necessary stock powers and such other instruments of transfer as
may be necessary or desirable to transfer ownership of the Company Common Stock
and to consummate the transactions contemplated by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
2.7. Certain Tax Matters.
 
(a) Cooperation on Tax Matters.
 
(i) Central Wireless, the Company and the Company Shareholders shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of tax returns pursuant to this Section 2.7 and any
audit, litigation or other proceeding with respect to taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Company and the Company Shareholders agree
(A) to retain all books and records with respect to tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Central Wireless or the Company Shareholders, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (B) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, the Company or the
Company Shareholders, as the case may be, shall allow the other party to take
possession of such books and records.
 
(ii) Central Wireless and the Company Shareholders further agree, upon request,
to use their commercially reasonable efforts to obtain any certificate or other
document from any governmental authority or any other person as may be necessary
to mitigate, reduce or eliminate any tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).
 
2.9 No-Shop. From the date hereof until the termination of this Agreement,
neither the Company nor any Company Shareholder shall, directly or indirectly,
make, solicit, initiate or encourage submission of proposals or offers from any
persons (including any of their employees or officers) relating to an
Acquisition Proposal (as defined below). As used herein, “Acquisition Proposal”
means any proposal or offer involving a liquidation, dissolution,
recapitalization, merger, consolidation or acquisition or purchase of all or
substantially all of the assets of, or equity interest in, the Company or other
similar transaction or business combination involving the Company. Each of the
Company and each Shareholder shall immediately cease and cause to be terminated
all discussions or negotiations with third parties with respect to any
Acquisition Proposal, if any, exiting on the date hereof.
 
2.10. Schedule 14F-1 Filing. Upon the consummation of this Agreement, Central
Wireless shall file with the SEC an Information Statement on Schedule 14F-1 (the
“Schedule 14F-1”) or such other documents as may be required, as soon as
practicable, disclosing the resignation of Mr. Brand in a form that will satisfy
the requirements of law. The parties hereto agree to cooperate in the
preparation and filing of such report or any other filings to be filed with the
SEC.
 
 
5

--------------------------------------------------------------------------------

 
 
2.11 Approval of Schedule 14C. in the event that the Schedule 14C is not
approved by the Securities Exchange Commission, this transaction will be unwound
and Central Wireless will be solely responsible for returning $141,003.00 to the
NIR Group, an entity which is providing financing for this transaction and the
Company shall be solely responsible for $278,997 to the NIR Group.
 
3.
REPRESENTATIONS, COVENANTS AND WARRANTIES OF THE COMPANY AND THE COMPANY
SHAREHOLDERS.

 
To induce Central Wireless to enter into this Agreement and to consummate the
transactions contemplated hereby, the Company, and the Company Shareholders
jointly and severally represent and warrant to and covenant with Central
Wireless as follows:
 
3.1. Organization; Compliance. The Company is a corporation duly organized,
validly existing and in good standing under the laws of New Hampshire. The
Company is: (a) entitled to own or lease its properties and to carry on its
business as and in the places where such business is now conducted, and (b) duly
licensed, in good standing and qualified in all jurisdictions where the
character of the property owned by it or the nature of the business transacted
by it makes such license or qualification necessary, except where the failure to
do so would not result in a material adverse effect on the Company. Schedule 3.1
lists all locations where the Company has an office or place of business and the
nature of the ownership interest in such property (fee, lease, or other).
 
3.2. Capitalization and Related Matters of the Company.
 
(a) The authorized capital stock of the Company consists of Forty Million
(40,000,000) shares of Company Common Stock and Twenty Million (20,000,000)
shares of Company Preferred Stock, of which Nineteen Million Five Hundred
Thousand One Hundred Sixty (19,500,160) shares of Company Common Stock are
issued and outstanding and Nine Million Seven Hundred Fifty Thousand (9,750,000)
shares of Company Preferred Stock are issued and outstanding. No shares of the
Company Outstanding Stock (i) were issued in violation of the preemptive rights
of any shareholder, or (ii) are held as treasury stock. The Company Common Stock
to be delivered under the terms of this Agreement are owned of record, legally
and beneficially by the Company Shareholders. The shares of the Company Common
Stock are free and clear of any and all security interests, encumbrances, and
rights of any kind or nature whatsoever (collectively, “Encumbrances”), and upon
delivery of the Company Common Stock hereunder, Central Wireless and its assigns
will acquire title thereto, free and clear of any and all Encumbrances. Other
than voting rights, redemption rights and such other rights conferred by the
Company’s charter documents and by applicable New Hampshire statutes, there
exist no Securities Rights (as defined herein) with respect to the Company
Common Stock. All rights and powers to vote the shares of the Company Common
Stock are held exclusively by the Company Shareholders. All of the Company
Common Stock is validly issued, fully paid and nonassessable, were not issued in
violation of the terms of any agreement or other understanding, and were issued
in compliance with all applicable federal and state securities or “blue sky”
laws and regulations. The certificates representing the Company Common Stock to
be delivered to Central Wireless at the Closing are, and the signatures and
endorsements thereof or stock powers relating thereto will be, valid and
genuine. For the purposes of this section, “Securities Rights” means, with
respect to the Company Common Stock (whether issued or unissued) or any other
securities convertible into or exchangeable for the Company Common, and includes
all written or unwritten contractual rights relating to the issuance, sale,
assignment, transfer, purchase, redemption, conversion, exchange, registration
or voting of the Company Common Stock and all rights conferred by the Company’s
governing documents and by any applicable agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) There are not outstanding any securities convertible into capital stock of
the Company nor any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
such capital stock or securities convertible into such capital stock. The
Company: (i) is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any of its capital stock; or (ii) has
no liability for dividends or other distributions declared or accrued, but
unpaid, with respect to any capital stock.
 
3.3. Subsidiaries. The Company owns (a) no shares of capital stock of any other
corporation, including any joint stock company, and (b) no other proprietary
interest in any company, partnership, trust or other entity, including any
limited liability company.
 
3.4 Execution; No Inconsistent Agreements; Etc. 
 
(a) This Agreement is a valid and binding agreement of the Company and the
Company Shareholders, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy or similar laws affecting the
enforcement of creditors’ rights generally, and the availability of equitable
remedies. The Company and the Company Shareholders have the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and the documents to be delivered by them in connection with the
Closing and to perform their obligations under this Agreement.
 
(b) The execution and delivery of this Agreement by the Company and the Company
Shareholders does not, and the consummation of the transactions contemplated
hereby will not, constitute a breach or violation of the charter or bylaws of
the Company, or a default under any of the terms, conditions or provisions of
(or an act or omission that would give rise to any right of termination,
cancellation or acceleration under) any note, bond, mortgage, lease, indenture,
agreement or obligation to which the Company or the Company Shareholders is a
party, pursuant to which the Company and or the Company Shareholders otherwise
receives benefits, or to which any of the properties of the Company or the
Company Shareholders is subject, or violate any judgment, order, decree, statute
or regulation applicable to the Company or the Company Shareholders or by which
any of them may be subject.
 
3.5. Articles of Incorporation and By-Laws. The Company has heretofore made
available and delivered to Central Wireless a complete and correct copy of the
Articles of Incorporation and its By-Laws. Such Articles of Incorporation and
By-Laws are in full force and effect and have not been amended or modified.
 
3.6. Corporate Records. The statutory records, including the stock register and
minute books of the Company fully reflects all issuances, transfers and
redemptions of its capital stock, currently show and will correctly show the
total number of shares of its capital stock issued and outstanding on the date
hereof and on the Closing Date, the charter or other organizational documents
and all amendments thereto, the bylaws as amended and currently in force. To the
knowledge of the Company Shareholders, the books of account, minute books, stock
record, books, and other records of the Company, all of which have been made
available to Central Wireless, are complete and correct and have been maintained
in accordance with sound business practices. The minute books of the Company
contain accurate and complete records of all meetings held of, and corporate
action taken by, the Company Shareholders, the Board of Directors, and
committees of the Boards of Directors of the Company, and no meeting of any such
Company Shareholders, Board of Directors, or committee has been held for which
minutes have not been prepared and are not contained in such minute books. At
the Closing, all of those books and records will be in the possession of the
Company.
 
 
7

--------------------------------------------------------------------------------

 
 
3.7. Financial Statements.
 
(a) The Company and the Company Shareholders have delivered to Central Wireless
the Company’s balance sheet as of December 31, 2006 (the “Balance Sheet”) and
the related statements of income, shareholders’ equity and cash flows for the
fiscal year ended December 31, 2006. All of the financial statements referenced
in this Section 3.7 are referred to herein collectively as the “Financial
Statements”.
 
(b) The Financial Statements have been and will be prepared in accordance with
applicable GAAP throughout the periods involved, subject, in the case of interim
financial statements, to normal recurring year-end adjustments (the effect of
which will not, individually or in the aggregate, be materially adverse) and the
absence of notes (that, if presented, would not differ materially from those
included in the Balance Sheet), applied on a consistent basis, and fairly
reflect and will reflect in all material respects the financial condition of the
Company as at the dates thereof and the results of the operations of the Company
for the periods then ended, and are true and complete and are consistent with
the books and records of the Company .
 
3.8. Liabilities. Except as set forth on Schedule 3.8, the Company has no debt,
liability or obligation of any kind, whether accrued, absolute, contingent or
otherwise, except: (a) those reflected on the Balance Sheets, including the
notes thereto, and (b) liabilities incurred in the ordinary course of business
since September 30, 2006, none of which have had or will have a material adverse
effect on the financial condition of the Company.
 
3.9. Absence of Changes. Except as disclosed on Schedule 3.9, from September 30,
2006, to the date of this Agreement:
 
(a) there has not been any adverse change in the business, assets, liabilities,
results of operations or financial condition of the Company; and
 
(b) there has not been any: (i) change in the Company’s authorized or issued
capital stock; (ii) a declaration or payment of any dividend or other
distribution or payment in respect of shares of capital stock; or
(iii) amendment to the Articles of Incorporation or Bylaws of the Company.
 
3.10. Title to Properties. The Company has good and marketable title to all of
its properties and assets, real and personal, free and clear of all
encumbrances, liens or charges of any kind or character.
 
 
8

--------------------------------------------------------------------------------

 
 
3.11. Compliance With Law. The business and activities of the Company have at
all times been conducted in accordance with its Articles of Incorporation and
Bylaws and any applicable law, regulation, ordinance, order, License (as defined
in Section 3.18), permit, rule, injunction or other restriction or ruling of any
court or administrative or governmental agency, ministry, or body, except where
the failure to do so would not result in a material adverse effect on the
Company.
 
3.12. Taxes. Except as stated on Schedule 3.12, the Company has duly filed all
federal, provincial, and material local and foreign tax returns and reports, and
all returns and reports of all other governmental units having jurisdiction with
respect to taxes imposed on it or on its income, properties, sales, franchises,
operations or employee benefit plans or trusts, all such returns were complete
and accurate when filed, and all taxes and assessments payable by the Company
have been paid to the extent that such taxes have become due. All taxes accrued
or payable by the Company for all periods through December 31, 2006, have been
accrued or paid in full, whether or not due and payable and whether or not
disputed. The Company has withheld or collected and paid over to the appropriate
governmental authorities (or is properly holding for such payment) all Taxes
required by law to be withheld or collected, except for amounts which would not,
individually or in the aggregate, have a material adverse effect on the Company.
For purposes of this Agreement, “Tax” or “Taxes” means any and all taxes, fees,
levies, duties, tariffs, imposts and other charges of any kind (together with
any and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any government or taxing authority, including,
without limitation: taxes or other charges on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation, or net worth; taxes or other charges in the nature or
excise, withholding, ad valorem, stamp, transfer, value added or gains taxes,
license, registration and documentation fees, and custom duties, tariffs and
similar charges.
 
3.13. Assets.
 
(a) The Company owns, leases or has the right to use all the properties and
assets, including, without limitation, the real property and personal property,
used in the conduct of its business or otherwise owned, leased, or used, and,
with respect to contract rights, is a party to and enjoys the right to the
benefits of all contracts, agreements and other arrangements used or intended to
be used by the Company or in or relating to the conduct of its business (all
such properties, assets and contract rights being the “Assets”). The Company has
good and marketable title to, or, in the case of leased or subleased Assets,
valid and subsisting leasehold interests in, all the Assets, free and clear of
all encumbrances.
 
(b) The Assets constitute all the properties, assets and rights forming a part
of, used or held in, and all such properties, assets and rights used in the
conduct of, the business of the Company as it is currently conducted. All of the
Assets are in good operating condition and repair, normal wear and tear
excepted.
 
3.14. Leases of Real Property. All leases pursuant to which the Company is a
lessee of any real property (the “Leases”) are listed in Schedule 3.14 and are
valid and enforceable in accordance with their terms. There is not under any of
such Leases any material default or any claimed material default or any event of
default or event which with notice or lapse of time, or both, would constitute a
material default by the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
3.15. Contingencies. Except as disclosed on Schedule 3.15, there are no actions,
suits, claims or proceedings pending, or to the knowledge of the Company
Shareholders threatened against, by or affecting, the Company in any court or
before any arbitrator or governmental agency that may have a material adverse
effect on the Company which could materially and adversely affect the right or
ability of the Company Shareholders to consummate the transactions contemplated
hereby. To the knowledge of the Company Shareholders and the current management
of the Company, there is no valid basis upon which any such action, suit, claim,
or proceeding may be commenced or asserted against the Company. There are no
unsatisfied judgments against the Company and no consent decrees or similar
agreements to which the Company is subject and which could have a material
adverse effect on the Company.
 
3.16. Employee Benefit Matters. There are no employee benefit plans (as defined
in Section 3(3) of ERISA), bonus, stock option, stock purchase, restricted
stock, incentive, deferred compensation, retiree medical or life insurance,
supplemental retirement, severance or other benefit plans, programs or
arrangements to which the Company is a party, with respect to which the Company
has any obligation, or which are maintained, contributed to, or sponsored by the
Company for the benefit of any current or former employee, officer, or director
of the Company.
 
3.17. Intellectual Property. The Company has: (a) the exclusive right to use the
name Summit Medical Technologies, Inc., and the use of such name does not
conflict with or infringe upon the rights of any other person, and (b) made all
material filings and publications required to register and perfect such
exclusive right. The Company is not, and will not be, subject to any liability,
direct or indirect, for infringement damages, royalties, or otherwise, by reason
of (a) the use of the name ‘Summit Technologies, Inc.’ in the United States or
(b) the business operations of the Company, at any time prior to the Closing
Date. The Company has not registered the name “Summit Technologies, Inc.” for
trademark or use rights with any state or federal agency for exclusive use. The
state of New Hampshire granted incorporation under the name “Summit
Technologies, Inc.”.
 
3.18. Possession of Franchises, Licenses, Etc. The Company: (a) possesses all
material franchises, certificates, licenses, permits and other authorizations
(collectively, the “Licenses”) from governmental authorities, political
subdivisions or regulatory authorities that are necessary for the ownership,
maintenance and operation of its business in the manner presently conducted;
(b) is not in violation of any provisions thereof; and (c) has maintained and
amended, as necessary, all Licenses and duly completed all filings and
notifications in connection therewith. Schedule 3.18 sets forth a list of all of
the Company’s Licenses.
 
3.19 Litigation. Except as disclosed on Schedule 3.19, there is no suit, action
or proceeding pending, and no person has overtly-threatened in a writing
delivered to the Company or the Company Shareholders to commence any suit,
action or proceeding, against or affecting the Company, nor is there any
judgment, decree, injunction, or order of any governmental entity or arbitrator
outstanding against, or, to the knowledge of the Company, pending investigation
by any governmental entity involving the Company or the Company Shareholders.
 
3.20. Material Contracts. Schedule 3.20 contains a complete list of all
contracts of the Company, which involve consideration in excess of the
equivalent of Ten Thousand Dollars ($10,000) or have a term of one (1) year or
more (the “Material Contracts”). The Company has delivered to Central Wireless a
true, correct and complete copy of each of the written contracts, and a summary
of each oral contract, listed on Schedule 3.20. Except as disclosed in
Schedule 3.20: (a) the Company has performed all material obligations to be
performed by it under all such contracts, and is not in material default
thereof, and (b) no condition exists or has occurred which with the giving of
notice or the lapse of time, or both, would constitute a material default or
accelerate the maturity of, or otherwise modify, any such contract, and (c) all
such contracts are in full force and effect. No material default by any other
party to any of such contracts is known or claimed by the Company or any Company
Shareholders to exist.
 
 
10

--------------------------------------------------------------------------------

 
 
3.21. Employment and Labor Matters. Schedule 3.21 sets forth the name, position,
employment date, and current compensation (base and bonus) of each employee of
the Company. The Company is not a party to any collective bargaining agreement
or agreement of any kind with any union or labor organization.
 
3.22. Environmental Matters. Except as set forth on Schedule 3.22, the Company
is not in violation, in any material respect, of any Environmental Law (as
defined herein); the Company has received all permits and approvals with respect
to emissions into the environment and the proper collection, storage, transport,
distribution or disposal of Wastes (as defined herein) and other materials
required for the operation of its business at present operating levels; and they
are not liable or responsible for any clean up, fines, liability or expense
arising under any Environmental Law, as a result of the disposal of Wastes or
other materials in or on the property of the Company (whether owned or leased),
or in or on any other property, including property no longer owned, leased or
used by the Company. As used herein, (a) “Environmental Laws” means,
collectively, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Superfund Amendments and Reauthorization
Act of 1986, the Resource Conservation and Recovery Act, the Toxic Substances
Control Act, as amended, the Clean Air Act, as amended, the Clean Water Act, as
amended, any other “Superfund” or “Superlien” law or any other federal, or
applicable state or local statute, law, ordinance, code, rule, regulation, order
or decree (foreign or domestic) regulating, relating to, or imposing liability
or standards of conduct concerning, Wastes, or the environment; and (b) “Wastes”
means and includes any hazardous, toxic or dangerous waste, liquid, substance or
material (including petroleum products and derivatives), the generation,
handling, storage, disposal, treatment or emission of which is subject to any
Environmental Law.
 
3.23. Full Disclosure. No representation or warranty of the Company Shareholders
contained in this Agreement, and none of the statements or information
concerning the Company or contained in this Agreement and the Schedules,
contains or will contain as of the date hereof and as of the Closing Date any
untrue statement of a material fact nor will such representations, warranties,
covenants or statements taken as a whole omit a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
4.
REPRESENTATIONS AND WARRANTIES OF CENTRAL WIRELESS.

 
To induce the Company Shareholders to enter into this Agreement and to
consummate the transactions contemplated hereby, Central Wireless represents and
warrants to and covenants with the Company and the Company Shareholders as
follows:
 
4.1. Organization. Central Wireless is a corporation duly organized, validly
existing and in good standing under the laws of the State of Utah. Central
Wireless is entitled to own or lease its properties and to carry on its business
as and in the places where such business is now conducted, and Central Wireless
is duly licensed and qualified in all jurisdictions where the character of the
property owned by it or the nature of the business transacted by it makes such
license or qualification necessary, except where such failure would not result
in a material adverse effect on Central Wireless.
 
 
11

--------------------------------------------------------------------------------

 
 
4.2. Capitalization and Related Matters.
 
(a) Central Wireless has an authorized capital stock consisting of Two
Billion (2,000,000,000) shares of CWIR Common Stock, of which One Billion Nine
Hundred Fifty-Four Million One Hundred Ninety-Two Thousand Four Hundred
Fifty-One (1,954,192,451) shares are issued and outstanding, Nine Million Nine
Hundred Ninety-Nine Thousand Nine Hundred (9,999,900) shares of undesignated
preferred stock, of which no shares are issued and outstanding, par value $0.01
per share, and One Hundred (100) shares of Series A Convertible Preferred Stock,
par value $0.01 per share, of which no shares are issued and outstanding. Except
as disclosed in documents filed by Central Wireless with the SEC, Central
Wireless does not have outstanding any securities convertible into capital
stock, nor any rights to subscribe for or to purchase, or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock or securities convertible into its capital stock.
 
4.3. Execution; No Inconsistent Agreements; Etc. 
 
(a) The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly and validly authorized and
approved by Central Wireless and this Agreement is a valid and binding agreement
of Central Wireless enforceable against Central Wireless in accordance with its
terms, except as such enforcement may be limited by bankruptcy or similar laws
affecting the enforcement of creditors’ rights generally, and the availability
of equitable remedies.
 
(b) The execution and delivery of this Agreement by Central Wireless does not,
and the consummation of the transactions contemplated hereby will not,
constitute a breach or violation of the charter or bylaws of Central Wireless or
a default under any of the terms, conditions or provisions of (or an act or
omission that would give rise to any right of termination, cancellation or
acceleration under) any material note, bond, mortgage, lease, indenture,
agreement or obligation to which Central Wireless is a party, pursuant to which
any of them otherwise receive benefits, or by which any of their properties may
be bound.
 
4.4. Financial Statements. Central Wireless has delivered to the Company the
consolidated audited balance sheets of Central Wireless as of December 31, 2005,
the consolidated audited statement of income for the fiscal year ended December
31, 2005 and the consolidated unaudited balance sheet as of September 30, 2006
(collectively, the “CWIR Financial Statements”). The CWIR Financial Statements
have been prepared in accordance with GAAP, applied on a consistent basis
(except that the unaudited statements do not contain all the disclosures
required by GAAP), and fairly reflect in all material respects the consolidated
financial condition of Central Wireless as at the dates thereof and the
consolidated results of Central Wireless’s operations for the periods then
ended.
 
 
12

--------------------------------------------------------------------------------

 
 
4.5 Articles of Incorporation and By-Laws. Central Wireless has heretofore made
available and delivered to the Company a complete and correct copy of the
Articles of Incorporation and its By-Laws. Such Articles of Incorporation and
By-Laws are in full force and effect and have not been amended or modified.
 
4.6. Liabilities. Except as disclosed in the SEC public filings, Central
Wireless does not have any material debt, liability or obligation of any kind,
whether accrued, absolute, contingent or otherwise, except (a) those reflected
on the CWIR Financial Statements, including the notes thereto, and
(b) liabilities incurred in the ordinary course of business since September 30,
2006, none of which have had or will have a material adverse affect on the
financial condition of Central Wireless taken as a whole. As of the Closing
Date, Central Wireless is not in default on any material obligations to other
third parties.
 
4.7. Contingencies. Except as disclosed in the SEC public filings, there are no
actions, suits, claims or proceedings pending or, to the knowledge of the
management of Central Wireless, threatened against, by or affecting it in any
court or before any arbitrator or governmental agency which could have a
material adverse effect on Central Wireless or which could materially and
adversely affect the right or ability of Central Wireless to consummate the
transactions contemplated hereby. To the knowledge of Central Wireless there is
no valid basis upon which any such action, suit, claim or proceeding may be
commenced or asserted against Central Wireless. There are no unsatisfied
judgments against Central Wireless and no consent decrees or similar agreements
to which Central Wireless is subject and which could have a material adverse
effect on Central Wireless or which could materially and adversely affect the
right or ability of Central Wireless to consummate the transactions contemplated
hereby.
 
4.8 Full Disclosure. No representation or warranty of Central Wireless contained
in this Agreement, and none of the statements or information concerning Central
Wireless contained in this Agreement and the Schedules, contains or will contain
as of the date hereof and as of the Closing Date any untrue statement of a
material fact nor will such representations, warranties, covenants or statements
taken as a whole omit a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
4.9 No Delisting Proceedings. To the knowledge of Central Wireless, there are no
delisting proceedings known, threatened or pending against Central Wireless by
the exchange on which it currently trades.
 
4.10. No Operations. As of the Closing Date, Central Wireless is
non-operational. As of June 30, 2005, Central Wireless has not entered or
executed any material contracts under which it may have financial or other
outstanding obligations.
 
4.11 SEC Filings. Central Wireless has filed with the SEC its Annual Report on
Form 10-KSB for the fiscal year ended December 31, 2005, and all the quarterly
reports for the each fiscal quarter in 2006.
 
4.12. Absence of Changes. Except as disclosed on Schedule 4.12, from September
30, 2006, to the date of this Agreement:
 
(a) there has not been any adverse change in the business, assets, liabilities,
results of operations or financial condition of Central Wireless; and
 
 
13

--------------------------------------------------------------------------------

 
 
(b) there has not been any: (i) change in authorized or issued capital stock of
Central Wireless; (ii) a declaration or payment of any dividend or other
distribution or payment in respect of shares of capital stock; or
(iii) amendment to the Articles of Incorporation or Bylaws of Central Wireless.
 
4.13. Litigation. Except as disclosed in the SEC public filings, there is no
suit, action or proceeding pending, and no person has overtly-threatened in a
writing delivered to Central Wireless or the Central Wireless Shareholders to
commence any suit, action or proceeding, against or affecting Central Wireless,
nor is there any judgment, decree, injunction, or order of any governmental
entity or arbitrator outstanding against, or, to the knowledge of Central
Wireless, pending investigation by any governmental entity involving, Central
Wireless, or the Central Wireless Shareholders.
 
5.
[INTENTIONALLY NOT USED]

 
6.
CONDITIONS TO OBLIGATIONS OF ALL PARTIES.

 
The obligation of the Company, the Company Shareholders and Central Wireless to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, on or before the Closing, of each of the following conditions; any
or all of which may be waived in whole or in part by the joint agreement of
Central Wireless the Company and the Company Shareholders:
 
6.1. Absence of Actions. No action or proceeding shall have been brought or
threatened before any court or administrative agency to prevent the consummation
or to seek damages in a material amount by reason of the transactions
contemplated hereby, and no governmental authority shall have asserted that the
within transactions (or any other pending transaction involving Central
Wireless, the Company Shareholders or the Company when considered in light of
the effect of the within transactions) shall constitute a violation of law or
give rise to material liability on the part of the Company Shareholders, the
Company or Central Wireless.
 
6.2. Consents. The parties shall have received from any suppliers, lessors,
lenders, lien holders or governmental authorities, bodies or agencies having
jurisdiction over the transactions contemplated by this Agreement, or any part
hereof, such consents, authorizations and approvals as are necessary for the
consummation hereof, including, without limitation, the consents listed on
Schedule 6.2.
 
7.
CONDITIONS TO OBLIGATIONS OF CENTRAL WIRELESS.

 
All obligations of Central Wireless to consummate the transactions contemplated
by this Agreement are subject to the fulfillment and satisfaction of each and
every of the following conditions on or prior to the Closing, any or all of
which may be waived in whole or in part by Central Wireless:
 
7.1. Representations and Warranties. The representations and warranties
contained in Section 3 of this Agreement and in any certificate, instrument,
schedule, agreement or other writing delivered by or on behalf of the Company
Shareholders in connection with the transactions contemplated by this Agreement
shall be true, correct and complete in all material respects (except for
representations and warranties which are by their terms qualified by
materiality, which shall be true, correct and complete in all respects) as of
the date when made and shall be deemed to be made again at and as of the Closing
Date and shall be true, correct and complete at and as of such time in all
material respects (except for representations and warranties which are by their
terms qualified by materiality, which shall be true, correct and complete in all
respects).
 
 
14

--------------------------------------------------------------------------------

 
 
7.2. Compliance with Agreements and Conditions. The Company Shareholders and the
Company shall have performed and complied with all material agreements and
conditions required by this Agreement to be performed or complied with by them
and/or by the Company prior to or on the Closing Date.
 
7.3. Absence of Material Adverse Changes. No material adverse change in the
business, assets, financial condition, or prospects of the Company shall have
occurred, and no event shall have occurred which has had or will have a material
adverse effect on the business, assets, financial condition or prospects of the
Company.
 
7.4. Certificate of the Company Shareholders. The Company Shareholders shall
have executed and delivered, or caused to be executed and delivered, to Central
Wireless one (1) or more certificates, dated the Closing Date, certifying in
such detail as Central Wireless may reasonably request to the fulfillment and
satisfaction of the conditions specified in Sections 7.1 through 7.3 above.
 
7.5. Obligations To Be Paid At Signing. As partial consideration for the CWIR
Exchange Shares, the Company, via additional funding from NIR or any of its
affiliates (collectively, “NIR”), which funding shall be added to the Note (as
defined below), shall have paid and shall have discharged upon the execution of
this Agreement the outstanding balances owed to the entities and persons as set
forth on Schedule B.
 
7.6. Financing. Central Wireless shall have completed a financing transaction
with NIR relating to the issuance of an 8% Callable Secured Convertible Note
(the “Note”), made by Central Wireless to NIR, subject to the terms and
conditions set forth in the Term Sheet attached hereto as Exhibit H.
 
8.
CONDITIONS TO OBLIGATIONS OF THE COMPANY SHAREHOLDERS.

 
All of the obligations of the Company Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment and
satisfaction of each and every one of the following conditions on or prior to
the Closing, any or all of which may be waived in whole or in part by the
Company Shareholders:
 
8.1. Representations and Warranties. The representations and warranties
contained in Section 4 of this Agreement and in any certificate, instrument,
schedule, agreement or other writing delivered by or on behalf of Central
Wireless in connection with the transactions contemplated by this Agreement
shall be true and correct in all material respects (except for representations
and warranties which are by their terms qualified by materiality, which shall be
true, correct and complete in all respects) when made and shall be deemed to be
made again at and as of the Closing Date and shall be true at and as of such
time in all material respects (except for representations and warranties which
are by their terms qualified by materiality, which shall be true, correct and
complete in all respects).
 
 
15

--------------------------------------------------------------------------------

 
 
8.2. Compliance with Agreements and Conditions. Central Wireless shall have
performed and complied with all material agreements and conditions required by
this Agreement to be performed or complied with by Central Wireless prior to or
on the Closing Date.
 
8.3. Absence of Material Adverse Changes. No material adverse change in the
assets or financial condition of Central Wireless shall have occurred and no
event shall have occurred which has had, or will have a material adverse effect
on the assets or financial condition of Central Wireless, taken as a whole.
 
8.4 SEC Filings. Central Wireless shall have filed with the SEC its Annual
Report on Form 10-KSB for the fiscal years ended December 31, 2005 and December
31, 2006.
 
8.5. Board Approval. This Agreement and the transactions contemplated hereby
shall have been approved by the Board of Directors of Central Wireless.
 
8.6. Shareholder Approval. This Agreement and the transactions contemplated
hereby shall have been approved by at least fifty-one percent (51%) of the
shareholders of Central Wireless.
 
8.7 Certificate of Central Wireless. Central Wireless shall have delivered to
the Company Shareholders a certificate, executed by an executive officer and
dated the Closing Date, certifying to the fulfillment and satisfaction of the
conditions specified in Sections 8.1 through 8.6 above.
 
8.8 Special Board Meeting. Central Wireless shall cause a special meeting of the
Board of Directors, currently consisting of Mr. Brand as sole Director, to be
held on or shortly after the Closing Date. At such meeting, nominees designated
by the Company shall be appointed as new directors of Central Wireless, and all
resignations of officers tendered on the meeting shall be accepted. Mr. Brand
shall also submit his resignation as sole Director of Central Wireless which
shall become effective upon the effectiveness of Schedule 14F-1.
 
8.9 Schedule 14C. Central Wireless shall have filed a Schedule 14C with the SEC
and shall have mailed the same to each of the shareholders of Central Wireless
not less than twenty (20) days prior to the Closing, which such Schedule 14C
shall set forth the intent of the requisite number of shareholders, in
accordance with applicable law, to approve (a) this Agreement and the
transactions contemplated hereby in accordance with Section 1.5 herein, (b) the
Share Increase in accordance with Section 1.6 herein and (c) the Reverse Split
in accordance with Section 1.6 herein.
 
9.
INDEMNITY.

 
9.1. Brand Escrow Fund.  At Closing, the Brand Escrow Shares will be registered
in the name of, and deposited with, the Escrow Agent, and such deposit shall
constitute the escrow fund (the “Brand Escrow Fund”) and shall be governed by
the terms set forth in that certain Brand Escrow Agreement. The Brand Escrow
Fund will be available to compensate the Company and the Company Shareholders
pursuant to the indemnification obligations of Central Wireless.
 
 
16

--------------------------------------------------------------------------------

 
 
9.2 Indemnification by Company Shareholders. Subject to Section 9.5, the Company
Shareholders (hereinafter, collectively, called the “Shareholder
Indemnitors”) shall jointly and severally defend, indemnify and hold harmless
Central Wireless and its direct and indirect Subsidiaries (including the Company
after Closing) and affiliates, their officers, directors, employees and agents
(hereinafter, collectively, called “CWIR Indemnitees”) against and in respect of
any and all loss, damage, liability, fine, penalty, cost and expense, including
reasonable attorneys’ fees and amounts paid in settlement (collectively, “CWIR
Losses”), suffered or incurred by any CWIR Indemnitee by reason of, or arising
out of:
 
(a) any misrepresentation, breach of warranty or breach or non-fulfillment of
any agreement of the Company Shareholders contained in this Agreement or in any
certificate, schedule, instrument or document delivered to Central Wireless by
or on behalf of the Company Shareholders or the Company pursuant to the
provisions of this Agreement (without regard to materiality thresholds contained
therein); and
 
(b) any liabilities of the Company or of any nature whatsoever (including tax
liability, penalties and interest), whether accrued, absolute, contingent or
otherwise, (i) existing as of the date of the Balance Sheet, and required to be
shown therein in accordance with applicable GAAP, to the extent not reflected or
reserved against in full in the Balance Sheet; or (ii) arising or occurring
between September 30, 2006 and the Closing Date, except for liabilities arising
in the ordinary course of business, none of which shall have a material adverse
effect on the Company.
 
9.3. Indemnification by Central Wireless. Subject to Section 9.5, Central
Wireless (hereinafter called the “CWIR Indemnitor”) shall jointly and severally
defend, indemnify and hold harmless the Company Shareholders (hereinafter called
“Shareholder Indemnitees”) against and in respect of any and all loss, damage,
liability, fine, penalty, cost and expense, including reasonable attorneys’ fees
and amounts paid in settlement (collectively, “Shareholder Losses”), suffered or
incurred by any Shareholder Indemnitees by reason of, or arising out of:
 
(a) any misrepresentation, breach of warranty or breach or non-fulfillment of
any material agreement of Central Wireless contained in this Agreement or in any
other certificate, schedule, instrument or document delivered to the Company
Shareholders by or on behalf of Central Wireless pursuant to the provisions of
this Agreement (without regard to materiality thresholds contained therein); and
 
(b) for a period of one (1) year after Closing, any liabilities of Central
Wireless of any nature whatsoever (including tax liability, penalties and
interest), whether accrued, absolute, contingent or otherwise, arising from the
ownership of Central Wireless or the operation of Central Wireless after
Closing, but only so long as such liability is not the result of an act or
omission of Central Wireless occurring prior to the Closing. CWIR Losses and
Shareholder Losses are sometimes collectively referred to as “Indemnifiable
Losses”.
 
 
17

--------------------------------------------------------------------------------

 
 
9.4. Defense of Claims.
 
(a) Each party seeking indemnification hereunder (an “Indemnitee”): (i) shall
provide the other party or parties (the “Indemnitor”) written notice of any
claim or action by a third party arising after the Closing Date for which an
Indemnitor may be liable under the terms of this Agreement, within ten (10) days
after such claim or action arises and is known to Indemnitee, and (ii) shall
give the Indemnitor a reasonable opportunity to participate in any proceedings
and to settle or defend any such claim or action. The expenses of all
proceedings, contests or lawsuits with respect to such claims or actions shall
be borne by the Indemnitor. If the Indemnitor wishes to assume the defense of
such claim or action, the Indemnitor shall give written notice to the Indemnitee
within ten (10) days after notice from the Indemnitee of such claim or action,
and the Indemnitor shall thereafter assume the defense of any such claim or
liability, through counsel reasonably satisfactory to the Indemnitee, provided
that Indemnitee may participate in such defense at their own expense, and the
Indemnitor shall, in any event, have the right to control the defense of the
claim or action.
 
(b) If the Indemnitor shall not assume the defense of, or if after so assuming
it shall fail to defend, any such claim or action, the Indemnitee may defend
against any such claim or action in such manner as they may deem appropriate and
the Indemnitees may settle such claim or litigation on such terms as they may
deem appropriate but subject to the Indemnitor’s approval, such approval not to
be unreasonably withheld; provided, however, that any such settlement shall be
deemed approved by the Indemnitor if the Indemnitor fails to object thereto, by
written notice to the Indemnitee, within fifteen (15) days after the
Indemnitor’s receipt of a written summary of such settlement. The Indemnitor
shall promptly reimburse the Indemnitee for the amount of all expenses, legal
and otherwise, incurred by the Indemnitee in connection with the defense and
settlement of such claim or action.
 
(c) If a non-appealable judgment is rendered against any Indemnitee in any
action covered by the indemnification hereunder, or any lien attaches to any of
the assets of any of the Indemnitee, the Indemnitor shall immediately upon such
entry or attachment pay such judgment in full or discharge such lien unless, at
the expense and direction of the Indemnitor, an appeal is taken under which the
execution of the judgment or satisfaction of the lien is stayed. If and when a
final judgment is rendered in any such action, the Indemnitor shall forthwith
pay such judgment or discharge such lien before any Indemnitee is compelled to
do so.
 
9.5. Waiver. The failure of any Indemnitee to give any notice or to take any
action hereunder shall not be deemed a waiver of any of the rights of such
Indemnitee hereunder, except to the extent that Indemnitor is actually
prejudiced by such failure.
 
9.6. Limitations on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:
 
9.6.1. Time Limitation. No party shall be responsible hereunder for any
Indemnifiable Loss unless the Indemnitee shall have provided such party with
written notice containing a reasonable description of the claim, action or
circumstances giving rise to such Indemnifiable Loss within three (3) years
after the Closing Date (the “Indemnity Notice Period”); provided, however, that:
 
(a) with respect to any Indemnifiable Loss resulting or arising from any breach
of a representation or warranty of the Company Shareholders relating to taxes,
or any tax liability of the Company arising or relating to periods prior to the
Closing Date, the Indemnity Notice Period shall extend for the full duration of
the statute of limitations; and
 
 
18

--------------------------------------------------------------------------------

 
 
(b) there shall be no limit on the Indemnity Notice Period for indemnity claims:
(i) against the Company Shareholders for Indemnifiable Losses arising or
resulting from a breach of a representation or warranty relating to
Environmental Laws, or any liability which relates to the handling or disposal
of Wastes or the failure to comply with any Environmental Law; and (ii) against
any party based on fraud or intentional breach or misrepresentation.
 
9.6.2. Basket. No party shall have any liability hereunder for Indemnifiable
Losses after the Closing, with respect to a breach of the representations and
warranties contained herein, until the aggregate of all Indemnifiable Losses for
which the Company Shareholder or Central Wireless as applicable, are responsible
under this Agreement exceeds Ten Thousand Dollars ($10,000) (the “Basket”);
provided that once such Basket is exceeded for the Company Shareholders or
Central Wireless as applicable, the responsible party or parties shall be
responsible for all Indemnifiable Losses, from the first dollar as if such
Basket never existed; and further provided that this Section 9.6.2 shall not
limit in any respect indemnity claims: (a) based upon fraud or intentional
breach or intentional misrepresentation; (b) arising from a breach by the CWIR
Indemnitor of any covenant contained in this Agreement; (c) arising from a
breach by the Company Shareholders of any representation or warranty contained
in Section 3.2 hereof; or (d) related to any tax or tax liability of the Company
for periods prior to the Closing Date.
 
9.7. Calculation of Value of Escrow Shares. For the purposes of determining the
number of shares of the Escrow Shares to be delivered in satisfaction of an
indemnification obligation under this Section 9 (to the extent payment is made
by the Escrow Shares), the price per share shall be equal to the Fair Market
Value (defined below) at the time the loss was discovered (or reasonably should
have been known) or on the date an indemnification notice is given, whichever is
greater. Strictly for purposes of this Section 9, “Fair Market Value” of an
Escrow Share as of a particular date means: (i) the average of the closing
prices over the ten (10) day period ending immediately before the applicable
date of valuation, if the Escrow Shares are then traded in the over-the-counter
market (including trading on the Nasdaq OTC Bulletin Board); (ii) the average of
the closing prices of the Escrow Shares over the five (5) business days ending
immediately before the applicable date of valuation, if the Escrow Shares are
then traded on a securities exchange or the Nasdaq National Market or Nasdaq
Small Cap Market; and (iii) as determined in good faith by an independent
third-party appraiser upon a review of relevant factors, if no active public
market exists for the Escrow Shares.
 
10.
TERMINATION.

 
10.1. Termination. This Agreement may be terminated at any time on or prior to
the Closing:
 
(a) By mutual consent of Central Wireless and the Company Shareholders; or
 
(b) At the election of Central Wireless if: (i) the Company Shareholders have
breached or failed to perform or comply with any of their representations,
warranties, covenants or obligations under this Agreement; or (ii) any of the
conditions precedent set forth in Sections 6 or 7 is not satisfied as and when
required by this Agreement; or (iii) the Closing has not been consummated by the
Outside Date.
 
 
19

--------------------------------------------------------------------------------

 
 
(c) At the election of the Company Shareholders if: (i) Central Wireless has
breached or failed to perform or comply with any of its representations,
warranties, covenants or obligations under this Agreement; or (ii) any of the
conditions precedent set forth in Sections 6 or 8 is not satisfied as and when
required by this Agreement; or (iii) the Closing has not been consummated by the
Outside Date.
 
10.2. Manner and Effect of Termination. Written notice of any
termination (“Termination Notice”) pursuant to this Section 10 shall be given by
the party electing termination of this Agreement (“Terminating Party”) to the
other party or parties (collectively, the “Terminated Party”), and such notice
shall state the reason for termination. The party or parties receiving
Termination Notice shall have a period of ten (10) days after receipt of
Termination Notice to cure the matters giving rise to such termination to the
reasonable satisfaction of the Terminating Party. If the matters giving rise to
termination are not cured as required hereby, this Agreement shall be terminated
effective as of the close of business on the tenth (10th) day following the
Terminated Party’s receipt of Termination Notice. Upon termination of this
Agreement prior to the consummation of the Closing and in accordance with the
terms hereof, this Agreement shall become void and of no effect, and none of the
parties shall have any liability to the others, except that nothing contained
herein shall relieve any party from: (a) its obligations under Sections 2.2 and
2.3; or (b) liability for its intentional breach of any representation, warranty
or covenant contained herein, or its intentional failure to comply with the
terms and conditions of this Agreement or to perform its obligations hereunder.
 
11.
MISCELLANEOUS.

 
11.1. Notices.
 
(a) All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt if delivered in person, or upon the expiration of four
(4) days after the date sent, if sent by federal express (or similar overnight
courier service) to the parties at the following addresses:
 
(i) 
If to Central Wireless:
Central Wireless, Inc.
   
2040 Bispham Road
   
Sarasota, Florida 34231
   
Attention: Kenneth W. Brand
   
Fax: 941-929-1476
       
with a copy to:
Kirkpatrick & Lockhart Preston Gates Ellis LLP
   
201 South Biscayne Blvd.
   
Suite 2000, Miami Center
   
Miami, Florida 33131-2399
   
Attention: Clayton E. Parker, Esq.
   
Fax: 305-358-7095

 
 
20

--------------------------------------------------------------------------------

 
 
(ii) 
If to the Company:
Summit Medical Technologies, Inc.
   
P.O. Box 4375
   
Windham, New Hampshire 03087
   
Attention: Michael Merchant
   
Fax: 603-893-6654
     
(iii) 
with a copy to:
Gersten Savage LLP
   
600 Lexington Avenue
   
New York, New York 10022
   
Attention: Jay Kaplowitz, Esq.
   
Telephone: 212-752-9700
   
Fax: 212-980-5192
     
(iv) 
If to Company
   
Shareholders:
See the names and addresses listed on
   
Exhibit A attached hereto.
     

(b) Notices may also be given in any other manner permitted by law, effective
upon actual receipt. Any party may change the address to which notices,
requests, demands or other communications to such party shall be delivered or
mailed by giving notice thereof to the other parties hereto in the manner
provided herein.
 
11.2. Survival. Except as provided in the next sentence, the representations,
warranties, agreements and indemnifications of the parties contained in this
Agreement or in any writing delivered pursuant to the provisions of this
Agreement shall survive any investigation heretofore or hereafter made by the
parties and the consummation of the transactions contemplated herein and shall
continue in full force and effect after the Closing, subject to the limitations
of Section 9.5. The representations, warranties and agreements of the Company
contained in this Agreement shall not survive the Closing.
 
11.3. Counterparts; Interpretation. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same instrument. This Agreement supersedes all
prior discussions and agreements between the parties with respect to the subject
matter hereof, and this Agreement contains the sole and entire agreement among
the parties with respect to the matters covered hereby. All Schedules hereto
shall be deemed a part of this Agreement. This Agreement shall not be altered or
amended except by an instrument in writing signed by or on behalf of all of the
parties hereto. No ambiguity in any provision hereof shall be construed against
a party by reason of the fact it was drafted by such party or its counsel. For
purposes of this Agreement: “herein”, “hereby”, “hereunder”, “herewith”,
“hereafter” and “hereinafter” refer to this Agreement in its entirety, and not
to any particular section or paragraph. References to “including” means
including without limiting the generality of any description preceding such
term. Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the parties hereto any
rights or remedies under or by reason of this Agreement.
 
11.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, without reference to its conflict
of law rules. The parties hereto agree that any claim, suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby shall be submitted for adjudication exclusively in any state
or federal court sitting in New Hampshire, and each party hereto expressly
agrees to be bound by such selection of jurisdiction and venue for purposes of
such adjudication. Each party (a) waives any objection which it may have that
such court is not a convenient forum for any such adjudication, (b) agrees and
consents to the personal jurisdiction of such court with respect to any claim or
dispute arising out of or relating to this Agreement or the transactions
contemplated hereby and (c) agrees that process issued out of such court or in
accordance with the rules of practice of such court shall be properly served if
served personally or served by certified mail or other form of substituted
service, as provided under the rules of practice of such court.
 
 
21

--------------------------------------------------------------------------------

 
 
11.5. Successors and Assigns; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, and successors; provided, however, that no
Company Shareholder may assign this Agreement or any rights hereunder, in whole
or in part.
 
11.6. Partial Invalidity and Severability. All rights and restrictions contained
herein may be exercised and shall be applicable and binding only to the extent
that they do not violate any applicable laws and are intended to be limited to
the extent necessary to render this Agreement legal, valid and enforceable. If
any terms of this Agreement not essential to the commercial purpose of this
Agreement shall be held to be illegal, invalid or unenforceable by a court of
competent jurisdiction, it is the intention of the parties that the remaining
terms hereof shall constitute their agreement with respect to the subject matter
hereof and all such remaining terms shall remain in full force and effect. To
the extent legally permissible, any illegal, invalid or unenforceable provision
of this Agreement shall be replaced by a valid provision which will implement
the commercial purpose of the illegal, invalid or unenforceable provision.
 
11.7. Waiver. Any term or condition of this Agreement may be waived at any time
by the party which is entitled to the benefit thereof, but only if such waiver
is evidenced by a writing signed by such party. No failure on the part of a
party hereto to exercise, and no delay in exercising, any right, power or remedy
created hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other future exercise thereof or the exercise of any other right, power or
remedy. No waiver by any party hereto to any breach of or default in any term or
condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof.
 
11.8. Headings. The headings as to contents of particular paragraphs of this
Agreement are inserted for convenience only and shall not be construed as a part
of this Agreement or as a limitation on the scope of any terms or provisions of
this Agreement.
 
11.9. Expenses. Except as otherwise expressly provided herein, all legal and
other costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by Central Wireless or the
Company Shareholders as each party incurs such expenses, and none of such
expenses shall be charged to or paid by the Company.
 
11.10. Finder’s Fees. Central Wireless represents to the Company Shareholders
that no broker, agent, finder or other party has been retained by it in
connection with the transactions contemplated hereby and that no other fee or
commission has been agreed by Central Wireless to be paid for or on account of
the transactions contemplated hereby. The Company Shareholders represent to
Central Wireless that no broker, agent, finder or other party has been retained
by Company Shareholders or the Company in connection with the transactions
contemplated hereby and that no other fee or commission has been agreed by the
Company Shareholders or the Company to be paid for or on account of the
transactions contemplated hereby.
 
 
22

--------------------------------------------------------------------------------

 
 
11.11. Gender. Where the context requires, the use of the singular form herein
shall include the plural, the use of the plural shall include the singular, and
the use of any gender shall include any and all genders.
 
11.12. Acceptance by Fax. This Agreement shall be accepted, effective and
binding, for all purposes, when the parties shall have signed and transmitted to
each other, by telecopier or otherwise, copies of the signature pages hereto.
 
11.13. Attorneys’ Fees. In the event of any litigation arising under the terms
of this Agreement, the prevailing party or parties shall be entitled to recover
its or their reasonable attorneys’ fees and court costs from the other party or
parties.
 
11.14. Opportunity to Hire Counsel; Role of Kirkpatrick & Lockhart Preston Gates
Ellis LLP. The Company and the Company Shareholders acknowledge that they have
been advised and have been given an opportunity to hire counsel with respect to
this Agreement and the transactions contemplated hereby. The Company
Shareholders further acknowledge that the law firm of Kirkpatrick & Lockhart
Preston Gates Ellis LLP did not provide them any legal advice, including any tax
advice with respect to the transactions contemplated by this Agreement. The
Company Shareholders further acknowledge that the law firm of Kirkpatrick &
Lockhart Preston Gates Ellis LLP has solely represented Central Wireless in
connection with this Agreement and the transactions contemplated hereby and no
other person.
 
11.15. Time is of the Essence. It is understood and agreed among the parties
hereto that time is of the essence in this Agreement and this applies to all
terms and conditions contained herein.
 
11.16. NO JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]


 
23

--------------------------------------------------------------------------------

 



[THIS PAGE WAS INTENTIONALLY LEFT BLANK]
 
 
 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement to
be duly executed by their duly authorized officers as of the day and year first
above written.
 

 
CENTRAL WIRELESS, INC.,
 
a Utah corporation
     
By:  /s/ Kenneth M. Brand 

--------------------------------------------------------------------------------

Name: Kenneth M. Brand
 
Title: CEO
         
KENNETH W. BRAND, an individual:
     
By:  /s/ Kenneth M. Brand 

--------------------------------------------------------------------------------

Name: Kenneth M. Brand



 
25

--------------------------------------------------------------------------------

 
 

     
THE COMPANY:
     
SUMMIT MEDICAL TECHNOLOGIES, INC.,
 
a New Hampshire corporation
     
By:  /s/ Michael Merchant

--------------------------------------------------------------------------------

Name: Michael Merchant
 
Title: President   
         
COMPANY SHAREHOLDERS:
     
By:  /s/ Michael Merchant 

--------------------------------------------------------------------------------

Name: Michael Merchant
 
Title: Sole Shareholder  



 
26

--------------------------------------------------------------------------------

 
 